86 F.3d 1149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.CUMIS INSURANCE SOCIETY, INCORPORATED, Plaintiff-Appellee,v.Mark A. RILEY, Defendant-Appellant.No. .
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1996.Decided:  May 21, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   T.S. Ellis, III, District Judge.  (CA-95-1024-A)
Mark A. Riley, Appellant Pro Se.  Amy Sanborn Owen, MILES & STOCKBRIDGE, Fairfax, VA, for Appellee.
E.D.Va.
AFFIRMED.
Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders granting summary judgment to CUMIS Insurance Society, Inc., on Count One of a Complaint charging Appellant with fraud;  granting the Fed.R.Civ.P. 41(a)(2) motion of CUMIS to dismiss Count Two, which alleged breach of fiduciary duty;  and granting the motion of CUMIS to dismiss Appellant's counterclaim.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   CUMIS Ins. Soc'y v. Riley, No. CA-95-1024-A (E.D.Va. Nov. 8, 1995).   We deny the motion for stay pending appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED